 

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Buffalo Local Office

 

Olympic Towers
300 Pearl Street, Suite 450
Buffalo, NY 14202
(716) 431-5007
John E. Thompson
Director

May 15, 2019

Lucinda A. Johnson
211 Kensington Place
Syracuse, NY 13210

Re: EEOC #: 846-2019-13974
Johnson vy Oneida Nation Enterprises LLC

Dear Ms. Johnson:

I have reviewed the information which you recently sent to this office. It appears that you do not meet the
Jurisdictional requirements for filing a charge of discrimination with the Equal Employment Opportunity
Commission (EEOC).

This decision is based on the information you provided in your intake questionnaire, and per our phone
conversation. You identified your employer as Oneida Nation Enterprises LLC. Under Title VII of the
Civil Rights Act of 1964, as amended (Title VII), American Indian Tribes are exempt from coverage for
any employment decision. American Indian Tribes are excluded from the definition of “employer” for
jurisdictional purposes under Title VII.

For this reason, we will not conduct an investigation into your complaint if you were to go forward with
filing a formal charge of discrimination. Nevertheless, if you choose to, you may still file a charge of
discrimination. Though it is likely that the EEOC will dismiss your charge without investigation, the fact
that you have filed a charge of employment discrimination with us may protect your right to file an
employment discrimination lawsuit in court.

If, after reading this letter, you still wish to file a charge of discrimination, please contact this office in
writing to indicate your intention to proceed with the filing process.

Sincerely, O

Sandra Cali
Investigative Support Assistant

 
 

 

 

 

102 SO 62.1 Received

New York State Division of Human Rights
Employment Complaint Form MAR 29 2019

NYS DHR
1. Your contact information: Sa SS

 

 

 

 

First Name Middle Initial/Name
a LAC oer \ ea, 4 oA
Last Nam Sit
Jo hason
Street Address/ PO Box ; Apt or Floor #:

 

Atl \Sen sing ton  Olece
“nal

City State Zip Code
< DY FaciuSt— WO } | (321d
: Areas: You believe you were discriminated against in the area of:

2 lated
Ry, Employment (including paid internship) QO Labor Organization
QO) Apprentice Training O Employment Agencies
C) Internship (unpaid only) O Licensing
OQ) Volunteer Firefighting (excludes disability. age, domestic violence victim status, arrest,

conviction, genetic history)
3. You are filing a complaint against:
EmployerName_OWEOR NATION FineReeises T1C a
Street Address/ PO Box

Salty Vatricls Rond Po Roy |AG

 

 

 

 

 

 

City VeRrYongy | State JOY | Zip Code ( 27%
Telephone Number: r -
( ) Ext.
In what county or borough did the violation take place?
ONEIDA

 

individual people who discriminated against you. 211 Sv St Vas
Name: Vick. , VESiree , Sare. (J title: ManeSer's

Name: OUS+ting . (6°56 Fal Tite  & gL i sensing Cie ci alist

If you need mine | Coonan e Wa Wirmas este) t Ga Tu Hire nm

4. Date of alleged discrimination (must be within one year of filing):

Ti — .
The most recent act of discrimination happened on: eb 4 att rey ee a> 4
Sexual ASsanut( Fee 16+, 1252019 month day year

5. For employment and internships, how mg tp ia does this company have?
9

 

01-3 04-14 0 15-1 200rmore O Don't know
6. Are you currently working for this company? kD

 

 

 

 

 

 

 

 

QO Yes. Date of hire: Sua _{* _14 | Whatis your position?

month day year Mone H room. £ | €_ le
“Ne No. Last day of work: rch G 1G What was your position? ,

month day year monen room Clfr ie.

O | was never hired. What position ¥id you apply for? .

Date ofapplication. £ le CS ho
month day year RE, K i (E Pye be keeping
‘ MAY 06 2019
Complaint

EEOC RIIO

 
 

 

 

7. Basis of alleged discrimination:

Check ONLY the boxes that you believe were the reasons for discrimination. Please look at page 2 of
“Instructions” for an explanation of each type of discrimination.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O Age: QO Military Status:
Date of Birth: O Active Duty OC Reserves
0 Arrest Record (resolved in your favor or youthful | O) National Origin: i
| offender record or sealed conviction record) Please specify:
O Conviction Record O Predisposing Genetic Characteristic:
Please specify:
0 Creed/ Religion: QO Pregnancy-Related Condition:
Please specify: Se Please specify:
O Disability: JN Race/Color or Ethnicity: 7
Please specify: Please specify:
O Domestic Violence Victim Status QO Sexual Orientation:
Please specify:
QO Familial Status: O Sex:
Please specify: Please specify:
Specify if the discrimination involved:
CO Marital Status: ~| 7 Pregnancy o Gender identity o Transgender Status
: “a Sexual Harassment
Please specify:

 

 

 

If you believe you were treated differently after you filed or helped someone file a discrimination complaint,
Participated as a witness to a discrimination complaint, or opposed or reported discrimination due to any
category above, check below:

Na Retaliation: How you did you oppose discrimination: teew| Sekun| ssulk ComPlan}
8. Acts of alleged discrimination: What did the person/company you are complaining against do? Check all

 

that apply

1 Refused to hire me O) Denied me an C0 Denied me leave time or ‘fry Harassed/ intimidated me
accommodation for my other benefits (other than sexual
disability or pregnancy- harassment)

related condition = —~_
2 Fired me/laid me off (1 Denied me overtime = “4g Sexually harassed or Cj Did not call back after lay-
benefits intimidated me i off

0 Demoted me ~{0] Paid me a lower salary OiGave me differentor = “cy Denied me services/ireated
than other co-workers doing | worse job duties than other differently by employment

 

 

 

 

 

 

 

 

 

 

 

NI the same job “| workers doing the same jab | agency
ME) Suspended me 0 Denied me an “TJ Gave me a disciplinary “Hy Unlawful inquiry, or
accommodation for my notice or negative limitation, specification or
religious practices performance review discrimination in job
\ wl advertisement
“Gl Denied me training O Denied me promotion’ |) Denied a license bya 0) Other
pay raise licensing agency 2
2

Complaint

 
 

 

9. Description of alleged discrimination

 

Tell us more about each act of discrimination that you experienced. Please include dates, names of
people involved, and lain why think it was discriminatory. TYPE OR PRINT CLEARLY.

ede AI SS4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If you need more space to write, please continue writing on a separate sheet of paper and attach it to the
complaint form. DO NOT WRITE iN THE MARGINS OR ON THE BACK OF THIS FORM.

 

a
Compiaint

 
 

2

> — Lucinde q U chnsa, We ne, Wri tHe in
batt Mare, ~ 27
ce — Preqarding he MGC ran ad in sey anes ;
——-ertntebhau sty ang Macstreatoant Fo hae, _
peeSe Ved ly Wake SS ane Co ~ Wome,
Step ot osc
——fEe 88 4 Bingo MOMS Coows, Cleve =.

ee Ree ee Se erg ae a Gel a, .

SAMS ter beak mia: O4F of work £6 3
Stress ang Mento | Agu USh  Seyea! asacth

aa — a= B= 251 iat Qteund Hat pate ¢
nt be Garvie Hein to inore pase
ra aE. Mating to ja

p= Proltern, 6f Ling SL2VUXG| GSSul to
oy Qnd tle Larges men +t by Man a ngtir-'s 5 i

CO works as +c Aas iA m o day trad
se ee: a a

 

 

 

 

 

 

    

 

Mme Se Ke | An Hous - Ass beri ed

1 te = CesCn: Prion @nd Wow Efet
x —\) Se sb cescp: AT) ant a.
BP te ning eeepc as

 

 

 
 

X

ds ~ No rs happened in Herre
seh IW Stiga lon 5 wt'| Tit Ne Dg -
ae ee kat | ext Day ical

—— 7 “tat'n_ FE Came to Work CL Per-Potraten~
ae a le ele Tt belive 4

ee hi Pe the ay  legh Ee

—} Felt unse & go Ee teld SGatine What
fg ie —

Bri A hapayy ane Hour Coto ales

 

 

 

 

Where trerhed Ne aff (lat deg tome
ies se C Bilt Kim Ry and. Others ‘5 lo Uf
C—O ae mere 'S
Manly Hor cl] NAB nF S'u pp ose to be.
= any Unie Near Wt bu he ee ee He
—{Geted [lee vothin had hapaur and Sheff
{ Saia degrading things ite, ly i
mea aalic by Me 5 Found wy self al|

 

 

 

 

 

 

 

 

 

 

[for work ane f:d_my Job very weit oe
“Sill was net Hoe focct ~~ dadint da
Bs Ue nt Of paps. Cho- -C (Ca-de
£ St wy fee Bisirey) tolP we
ME Cus 2 SkS doing wl lee <7
: Oe Sia ou tt ae ke Wi Come
———-_£OWe fo

 

 
 

a

— Het dlone Shaved metiad
Re Viot Cary

Ps Aloout a4
ae +o Cote a5 of 2 I-Sa yp, LYomeiy
ee ee EY feging out of | Werk CGUSe of
RV rk because of

: oe! Ql] the ‘Serin} atie Mis Headne | i

age met Poanta | area eet pad
Qa [| tho SX cx | SS

ce ee. Sa eee

 

 

 

 

 

 
Oneida Indian Nation Police

Supporting Deposition
State of New York
County of Oneida

?
Village of Canastota Case# 19-0250
| Lueinda A. Johnson the deponent herein, residin
at 211 Kensington Place. Syracuse, NY 13210. DOB 1967. Occupation: Bingo Money Room

Clerk.

Give this deposition as follows: | am at the Oneida Indian Nation Police Headquarters located at 306
Diamond St. In the Village of Canastota, NY 13032. | am speaking with Investigator Keith Wilcox
regarding a couple of inappropriate incidents | had with my co-worker while conducting my duties as a
Bingo Room Money Clerk. I began working this job located at the Turning Stone Casino and Resort on
January 25, 2019. My co-worker whose name is Bill was helping train me around 3 weeks after | started
my job. I cannot tell you the exact date but I know it was around the eleventh of February that Bill
reached across in front of me with his left hand and grabbed a piece of paper. | was standing to his right
side of him and when he pulled his hand back across me, he put his hand across my chest. I know that
this was no accident. | said really Bill? And he said excuse me and still slid his hand across my chest.
This made me very uncomfortable. The whole time I have worked at this job, Bill has been very
negative and disrespectful towards me. | don’t know why. He acts like he don’t want me on the job.

On February 20, 2019 I was working in the Cash Room Drop Off Room located in the Bingo Office
Area. This room is a smaller room and I was in the process of turning my money in, when the room door
flung open and hit me, making me lose my balance and | begin to fall backwards. The next thing I know
Bill was behind me and when | fell against his chest, he thrust his hips into my buttocks. When he did
this I felt his private parts pushing against me. At this time I believe he was sexually excited because he
was erect. I said to him “So what's that all about???” and he replied “well that’s what you get for falling
into me”. After this occurred I felt humiliated and went to the ladies restroom where I cried.

I never reported either of these two incidents to my supervisor at the time but | did report them to
Human Resources Advisor Gretchen Delorenzo on February 22, 2019. The Oneida Indian Nation claims
to take this stuff very seriously but I feel that they did not take this seriously at all. This man has been
verbally abusive towards me and humiliated me since I began employment. Because of this. my personal
physician has taken me out of work for an unknown period of time. This is due to stress and
hypertension from my job stress. | request prosecution against Bill for his inappropriate actions in the

NOTICE (Oneida Nation Tribal Penal Code 673)

In a written notice, any person who knowingly makes a false statement which such person
does not believe to be true has committed a crime under the laws of the Oneida Indian Nation,
punishable as a Class A Misdemeanor.

“Affirmed under penalty of perjury this: day of: 2018

Signed: Witness:

 

Witness:

 

Time:

 

Page 1 of 2

 
 

Oneida Indian Nation Police
Supporting Deposition

State of New York
County of Oneida

above incidents. It would of been nice to have been notified that this Bill was coming back to work after
being so called disciplined. Nobody had said anything to me or even let me know that the investigation
was over, I feel like my rights as a person and woman have been violated. This is how | feel.

NOTICE (Oneida Nation Tribal Penal Code 673)
In a written notice, any person who knowingly makes a false statement which such person
does not believe to be true has committed a crime under the laws of the Oneida Indian Nation,

punishable as a Class A Misdemeanor.

 

 

 

“Affirmed under penalty of perjury this: day of: 2018
Signed: Witness:

, Witness:
Time:

Page 2 of 2

 
 

a

¢ Oneida Nation

FNTERPR: S&S

March 21, 2019

Lucinda Johnson
211 Kensington Place
Syracuse, NY 13210

Dear Lucinda:

According to our records, you have been absent since March 11, 2019 due to your medical
condition. As stated in the letter sent on March 14, 2019, you are not eligible for a Family
Medical Leave of absence under Oneida Nation Enterprises’ Family Medical Leave policy and,
unfortunately, we can no longer maintain your active employment relationship.

This letter will serve as notice of separation from employment effective March 21, 2019. Please
see enclosed information if you would like to arrange for distribution of your 401(k) savings
from Fidelity Investments. Please return your badge, uniforms and any other company property
at your earliest convenience.

You are eligible to reapply in the future once you are medically able to return should a position
become available that you are qualified to perform with or without reasonable accommodation.
In the meantime, please contact me at (315) 361-7808 with any questions you may have.

Sincerely,

ah Ap eee 4 ha
r

Shannon Spadafora
Human Resources
Employee Leave Administrator

 
 

Lucinda Johnson
211 Kensington Place

Syracuse, NY 13210

Dear Lucinda Johnson

This is a friendly reminder that you have an appointment with:
Provider: Ouyang MD, David
Day: 04/10/19
Time: 03:30 P M.

If you cannot make this appointment, please call our office at (315) 476-7921
at least 24 hours prior to this appointment. We would be happy to reschedule your
appointment for a more convenient time.

Sincerely,

The Providers and Staff at

Syracuse Community Health Center Inc
819 South Salina Street

Syracuse, NY 13202-3527

33277

 
 

David OuYang, MD

SCHC Adult Medicine

819 South Salina Street
Syracuse NY, 13202-3527
(315)476-7921

 

Syracuse Community Health Conger. Inc.

03/20/2019

To Whom It May Concern:

Lucinda Johnson is currently under my medical care and may not return to work at this time.
Please excuse Lucinda for 4 week(s).

She may return to work on 04/17/2019.

Activity is restricted as follows: none- this note supersedes previous work excuse per provider.

If you require additional information please contact our office

Sincerely, Dr. David OuYang
es License: 199497

NPT: 1417937780

EA: FO2693225

Provider:
OuYang MD, David 03/20/2019 6:29 PM

Document generated by: Shelly Harris, RN 03/20/2019

Johnson, Lucinda A. 000000033277 10/20/1967 03/20/2019 05:30 PM Page: 1/1

 

 
 

ONEIDA NATION ENTERPRISES; LLC - Corrective Counseling Notice

 

 

 

nployee/Badge #: Department: Shift:
'b Title: Most Recent Date of Infraction:
ease indicate the action to be taken: [.| Attendance | | Performance | |] Misconduct -

 

[Level 1 Written To be issued@or:
1) a minor performance deficiency or an infraction for which the employee has
previously received coaching or redirection. Date(s) of prior coaching:
| Level 2 Written To be issued for (circle one):
1) arecurrence of a performance deficiency or
2) an infraction for which the employee has received at least one prior Level | counseling or
3) an infraction serious enough by itself to warrant a Level 2 counseling.
Date(s) of prior Level 1 counseling(s):
| Suspension
-or-
|] Level 3 Final Written To be issued for (circle one):
1) arecurrence of a performance deficiency of same or similar infraction after the
employee has received Level | and/or Level 2 counseling({s) or
2) an infraction serious enough by itself to warrant a Level 3 Final Written or Suspension
counseling.
Dates of suspension:

Date(s) of prior Level 2:
Date(s) of prior suspension:

 

 

 

 

tescribe Performance Deficiency/Policy Violation:

 

 

 

 

Yescribe what the Employee must do to correct the performance deficiency and what action will be taken in the event
if recurrence:

 

 

 

 

 

 

Director/Manager: eft
Supervisor Signature Printed Name/Badge # Date Initials/Date

 

Employee Relations: aii
Initials/Date ©

Employee Comments:

 

 

 

 

| understand that this Corrective Counseling Notice will be active for (1) year from the date of issuance (for all cash variances, please refer to department
cash variance policy), and any future occurrences of this nature will result in further corrective action in the progressive discipline process up to and
including termination of employment. My signature below represents that | have read and understand the above and is not necessarily an admission of
CONCUITEeNce.

 

 

Employee Signature Date

ORIGINAL-HUMAN RESOURCES YELLOW COPY - DEPARTMENT FILE PINK COPY - EMPLOYEE

 

 
 

 

ONEIDA NATION ENTERPRISES, LLC - Corrective Counseling Notice

 

 

 

om ployee/Badge #: Department: Shift:
ob Title: Most Recent Date of Infraction:
‘ease indicate the action to be taken: | | Attendance | | Performance | | Misconduct

 

| Level 1 Written To be issue@ for:
1) a minor performance deficiency or an infraction for which the employee has
previously received coaching or redirection. Date(s) of prior coaching:
| Level 2 Written To be issued for (circle one):
1) arecurrence of a performance deficiency or
2) an infraction for which the employee has received at least one prior Level 1 counseling or
3) an infraction serious enough by itself to warrant a Level 2 counseling.
Date(s) of prior Level 1 counseling(s):
| Suspension
=0T=
| Level 3 Final Written To be issued for (circle one):
1) arecurrence of a performance deficiency of same or similar infraction after the
employee has received Level | and/or Level 2 counseling(s) or
2) an infraction serious enough by itself to warrant a Level 3 Final Written or Suspension
counseling.
Dates of suspension:

 

Date(s) of prior Level 2:

 

Date(s) of prior suspension:

 

 

 

Describe Performance Deficiency/Policy Violation:

 

iil

 

 

 

Describe what the Employee must do to correct the performance deficiency and what action will be taken in the event
of recurrence: j a {

 

 

 

 

 

Director/Manager:
Supervisor Signature Printed Name/Badge # Date Initials/Date

 

Employee Relations: .
Initials/Date
Employee Comments:

 

 

 

 

| understand that this Corrective Counseling Notice will be active for (1) year from the date of issuance (for all cash variances, please refer to department
cash variance policy), and any future occurrences of this nature will result in further corrective action in the progressive discipline process up to and
including termination of employment. My signature below represents that | have read and understand the above and is not necessarily an admission of
CONCLITEnCe,

 

 

Employee Signature Date

ORIGINAL-HUMAN RESOURCES YELLOW COPY ~ DEPARTMENT FILE PINK COPY - EMPLOYEE

 
2/22/19 08:22:53 | igeries History: ONEIDA INDIAN NATION
ae ES ENS Sa tentad Period

 

Emp# : 132428 JOHNSON, LUCINDA A adge: 132428 ‘om:
Options: 1=View B=Brkdwn em ein Tor
Position: C=Comments E=Exceptiong a
Opt '''' Date In Out Hours Sch Ped Ap Division Notes
a TH 2/14/19 "200P 0° 830P oe re eee o :
FR 2/15/19 1045A U 830P T 9.75 0 ONACASHS
_ SA 2/16/19 745A U 115A I 17.50 0 ONACASHS
“ su 2/17/19 145P U 900P 7.25 0 ONACASHS
“TU 2/19/19 745A U 815P I 12.50 0 ONACASHS
“ WE 2/20/19 130P U1015P I &.75 0 ONACASHS
“ TH 2/21/19 300P U 830P 5.50 0 ONACASHS
' FR 2/22/19 @#@15A U 2 0 ONACASHS
Bottom
REG 218.50 OT 44.25
Total: 262.75
F3=Exit F8=Adjust F9=Previous F10=Next Fil=Charge

F12=Cancel Fi3=Actual Fi4=Defaults Fl5=Punches F1é6é=Audit Pi7=Accruals

 
 

2/22/19 08:22:53

 

EE ae vo hais ORR ME COT ORL HORE NON mEa Ye oro Cn Pe eee
Emp# : 132428 JOHNSON, LUCINDA A Badge: 132428 rom:
Options: 1=View B=Brkdwn go §‘'''"''' Tos
Position: C=Comments E=Exceptions ea?
. Opt | Date In Out Hours Sch Ped Ap Division Notes
G8 a/aesis CISA Uo Ser f° 15,50 °° °° °° 0 ONACASHS ~~"
~ SU 1/27/19 830A U 830P I 12.00 0 ONACASHS
“TU 1/29/19 245P U s800P 5.25 0 ONACASHS
“MO 2/04/19 745A U 815P I 12.50 0 ONACASHS
TU 2/05/19 815A U 145P 5.50 0 ONACASHS
“TH 2/07/19 215P U 815P 6.00 0 ONACASHS
“ FR 2/08/19 800A U 815P I 12.25 0 ONACASHS
“ SA 2/09/19 930A U 900P I 11.50 0 ONACASHS
™ MO 2/11/19 815A U 830P I 12.25 0 ONACASHS
“ TU 2/12/19 145P U s8ooP 6.25 0 ONACASHS
“WE 2/13/19 200P U 830P 6.50 0 ONACASHS
rs More...
REG 218.50 oT 44.25
Total: 262.75
F3=Exit F&=Adjust F9=Previous F10=Next Fll=Charge
Fl2=Cancel Fi3eActual Fl¢=Defaults Fl5=Punches F16=Audit Fl7=Accruals

 
 

Notarization of Complaint

Based on the information contained in this form, | charge the herein named respondent(s) with an unlawful
discriminatory practice, in violation of the New York State Human Rights Law.

By filing this complaint, | understand that | am also filing my employment complaint with the United States
Equal Employment Opportunity Commission under the Americans With Disabilities Act (covers disability
related to employment), Title VII of the Civil Rights Act of 1964, as amended (covers race, color, religion,
national origin, sex relating to employment), and/or the Age Discrimination in Employment Act, as amended
(covers ages 40 years of age or older in employment). This complaint will protect my rights under federal law.

| hereby authorize the New York State Division of Human Rights to accept this complaint on behalf of the U.S.
Equal Employment Opportunity Commission, subject to the Statutory limitations contained in the
aforementioned law.

| have not filed any other civil action, nor do | have an action pending before any administrative agency, under

any state or local law. upon this same unlawful discriminatory practice.
PLEASE INITIAL

| swear under penalty of perjury that | am the complainant herein; that | have read (or have had read to me) the

foregoing complaint and know the contents of this complaint: and that the foregoing is true and correct, based
on my current knowledge, information, and belief.

uh of)

Sign your full legal name

Subscribed and sworn before me

 

County: Orundga, Commission expires: YY 2 ) 2\

Please note: Once this form is completed, notarized, and returned to the New York State Division of
Human Rights, it becomes a legal document and an official complaint with the Division.

 

Complaint

 
 

Pullle Be Ss
(0 oc A \ - New York State Division of Human Rights
Employment Complaint Form MAR 2 9 2019

26 OC - cow NYS DHR

1. Your contact information

Received

 

 

 

 

 

 
  

 

First Name , \ Middle Initial/Name
tA a.
Last Name
Ohasey
Street Address/ PO Box Apt or Floor #:
Atl \<ensing ton  Olsace
: ad
City ae Ne cts 3 cae ‘ oP Code
- i ec ot earte = = ae 21 wy

 

 

 

 

2. Regulated Areas: You believe you were discriminated against | in the area of.
Basie Employment (including paid internship) QO Labor Organization
OO Apprentice Training O Employment Agencies
CJ Internship (unpaid only) 11 Licensing
QO) Volunteer Firefighting (excludes disability, age, domestic violence victim Status, arrest,
conviction, genetic history)

3. You are filing a complaint against:
EmployerName ONRKIOA NAVION EAE Re @\s Cc. A
Street Address/ PO Box _ ic: : e

Sais Patric ond PS Bor 126

 

 

 

 

 

Ciy Veron [ State JOY | Zip Code | 21K
Telephone Rliniber: f ‘i
( ) Ext.

 

In what county or borough did the violation take place?

ONEIDA

 

 

 

Individual people who discriminated against you. “Vl! +rmist maqmes
Name: Vick. VeSiree | Sare> stile; — Maneger's
Name: Ju S+imne. 4 Iss te | , Title: = o aims o S-Pe_ C Aabrst

 

 

a Coser vs 2,4) a Sun CEy a ~
If you need more s ce, please list em ofa separate te piece of per. ec carta H iran

4. Date of alleged discrimination (must be within one year ar OF filing): aft

The most recent act of discrimination happened on: Feb { ASG FV] Merch 4-19
52 ¥ Ue | ASSa wut CF Bhs ist) (2,499

 

 

=

month day year

 

 

 

 

 

 

 

 

5. For employment and internships, how many employees does this company have? ii |
011-3 04-14 0115-19 ~@l 200rmore UO Don't know
6. Are you currently working for this company? LD
O) Yes. Date of hire: Tun YR _|4 ‘| Whatis your position?
month day = year Mone mM oo try. 1(! ae le
ig] No. Last day of work: _™irch «3 i¢ | What was your position?
month day year Manes, room Cle yr es
(© |! was never hired. What pomrt did you apply PEP ao
Date of application: L lsor C WS KL S
month day year a “a

 

 

 

1
Complaint

 
 

7. Basis of alleged discrimination:

Check ONLY the boxes that you believe were the reasons for discrimination. Please look at page 2 of
“Instructions” for an explanation of each type of discrimination.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O Age: | C Military Status:
Date of Birth: QO Active Duty 0 Reserves
O Arrest Record (resolved in your favor or youthful | O National Origin: |
offender record or sealed conviction record) Please specify:
0 Conviction Record C1 Predisposing Genetic Characteristic: a
Please specify:
| O Creed/ Religion: CO Pregnancy-Related Condition:
Please specify: - Please specify:
O Disability: ‘NG Race/Color or Ethnicity:
Please specify: Please specify:
QO Domestic Violence Victim Status O) Sexual Orientation:
Please specify:
O1 Familial Status: O Sex:
Please specify: Please specify:
Specify if the discrimination involved:
O Marital Status: ~| 0 Pregnancy o Gender Identity o Transgender Status
nw Sexual Harassment
Please specify:

 

 

 

| if you believe you were treated differently after you filed or helped someone file a discrimination complaint,
participated as a witness to a discrimination complaint, or Opposed or reported discrimination due to any
category above, check below:

  
  

 

Se Kt | Gs 7 Og wk
8. Acts of alleged discrimination: What did the person/company you are complaining against do? Check ail

Na Retaliation: How you did you oppose discrimination:! 1% toeu

 

 

 

 

 

 

 

 

 

 

 

 

that apply mee
1 Refused to hire me (C1 Denied me an C) Denied me leave time or ‘py Harassed/ intimidated me
accommodation for my other benefits (other than sexual
disability or pregnancy- harassment)
related condition ae
0 Fired me/laid me off C] Denied me overtime Br Sexually harassed or C Did not call back after lay- _|
rs benefits intimidated me ie off
ro Demoted me (0) Paid me a lower salary Gave me different or ™ Denied me services/treated
than other co-workers doing | worse job duties than other differently by employment
NN the same job ™.. | workers doing the same jab | agency
Mi Suspended me (C Denied me an “}G] Gave me a disciplinary HQ] Unlawful inquiry, or
accommodation for my notice or negative limitation, specification or
religious practices performance review discrimination in job
\ advertisement
Mil Denied me training 1) Denied me promotion’ |] Denied a license by a 0) Other: =
pay raise licensing agency
i =
2

Complaint

 
 

9. Description of alleged discrimination

 

Tell us more about each act of discrimination that you experienced. Please include dates, names of
people involved, and oe piss aa think it was discriminatory. TYPE OR PRINT CLEARLY.
a. ae —

a fg A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lf you need more space to write, please continue writing on a separate sheet of paper and attach it to the

complaint form. DO NOT WRITE IN THE MARGINS OR ON THE BACK OF THIS FORM.
aaa ee

 

 

3
Complaint

 
 

Pee

<1 L catiwda & J ohnsa, VAG. wri ken
abs Statemuat on emerge Fes B74
A ecard ta Myre, discriminatien ySe yual @ssaate
i: mente bau teh ane mest enbosnt tT haw
\eecewte oy. Manegurs ane Co7~weker

cand as aA Binge Mm ONnen Cr oOWy clerk

| between !- singer ger se eed * 2019 Uhen
| Wy Detrer feok Me ato uoork £6r-
i giress and mental Agursh Seyucl asadlt

> gi ee eet SS diene Via Bee ae

| Uank Loe Ores lat to 1oferny Were

| aloourt the Prollen- o£ loving Seyuel GSSel tol
| ang he \bardss men t ‘oy manangtr Ss Ane
|\co woot Ker as £ ame Se tek mg Go day ea

| TT +o1e WET VWisgus Gill was arassing
uae Serial anr lows =F WS lou

| discimanctel by Teadaing wy colt aud
i wok bein: akix to learn 6 ther Job wath
| my S = . ;

itn est Jeb cesce: PEN and Wow 4. ae
CO meer lkre Ard manangrtr WAS M2SSi4,
| wit my Regan Coumk. Crarcia le pit
| MA tamu ls ee. ain investige bier es ea |

| qe ie eld har. 9-27-14 Lim
die: tee, Tee Manse pulled wwelln Tee
| nme Oct Set ae Comm Aine do [d ME
| Theat “he. company took +hesr pwrttew—

| Very Seri 4S Y ane Skt wold & [so

 
 

 

EEoc ]+ FOO-662- 400

 

york | Division of
sTaTE | Human Rights

Employment (Includes Licensing, Internships, & Volunteer Firefighting)
Discrimination Complaint Form

Instructions

1) Please fill out the complaint form, answering all of the questions. If you are filling out the form on a
computer, please print it immediately when you are finished. You may not be able to save the com leted
form. If possible, please type. If you are filling out the form by hand, please print. Please do not write in the
margins or on the back of this form.

Please note: A delay could occur in the filing and the investigation of your complaint if the form is not
filled out properly or if the information you provide is not legible.

2) After you fill out the form, please have this complaint form notarized. Please contact our office if you have
questions about notarization (see below). Notary services are available at the Division free of charge.

3) Attach copies of any documents that you think will help the Division investigate your case (pay stubs, letter
of termination, performance evaluations, disciplinary notices, etc.).

4) Return the original complaint form to the regional office closest to you. See below for the list of office
locations. You may return the complaint by mail or in person.

5) Keep a copy of your complaint, and copies of any documents that you attach, for your own records.
6) The completed and notarized complaint must be returned to the Division promptly. After the Division accepts
your complaint, this form will be sent to the company or person(s) whom you are charging with discrimination.

Time Limit for Filing

Please note: You must file your complaint within one year of the most recent act of alleged discrimination. {If
you were terminated, you must file within one year of the date you were first informed you would be terminated.

if you need further assistance or require an accommodation for a disability, please call one of our
offices, make an appointment for a personal meeting or visit our website at www.dhr.ny.gov/how-file-
complaint. Interpreter services are also available at no cost upon request.

NYS Division of Human Rights Offices

Albany Long Island (Nassa u) Office of Sexual Harassment
Agency Building 1, 2nd Floor 50 Clinton Street, Suite 301 Issues/Queens
Empire State Plaza Hempstead, New York 11550 59 Hanson Place, Room 900
Albany, New York 12220 Telephone No. (516) 539-6848 Brooklyn, New York 11217
Telephone No. (518) 474-2705 Telephone No. (718) 722-2060
Long Island (Suffolk)

Binghamton New York State Office Building Rochester
44 Hawley Street, Room 603 250 Veterans Memorial Highway, One Monroe Square
Binghamton, New York 13904 Suite 2B-49 259 Monroe Avenue, Suite 308
Telephone No. (607) 721-8467 Hauppauge, New York 11788 Rochester, New York 14607
Buffalo Teeprsnaitis. (851) 062 eaes Telephone No. (585) 238-8250
Walter J. Mahoney State Office Bldg.
65 Court Street, Suite 506 Manhattan Syracuse
Buffalo, New York 14202 Adam in rie Jr, ig! = ae Street,

: a State Office Bldg.
Petar Xe at URGE 163 West 125th Street, 4" Floor Syracuse, New York 13202
Brooklyn New York, New York 10027 Telephone No. (315) 428-4633
29 Hanson Place, Room 304 Telephone No. (212) 961-8650 White Plains
Brooklyn, New York 11217 741 AB
Telephone No. (718) 722-2385 11 South Broadway, Suite 314

White Plains, New York 10604
Telephone No. (914) 989-3120

4
Instructions

 
 

Oneida Indian Nation Police
Supporting Deposition
State of New York
County of Oneida

Village of Canastota Case# 19-0250

I Lueinda A. Johnson the deponent herein, residing
at 211 Kensington Place. Syracuse, NY 13210. DOB M1967. Occupation: Bingo Money Room
Clerk,

Give this deposition as follows: | am at the Oneida Indian Nation Police Headquarters located at 306
Diamond St. In the Village of Canastota, NY 13032. | am speaking with Investigator Keith Wilcox
regarding a couple of inappropriate incidents I had with my co-worker while conducting my duties as a
Bingo Room Money Clerk. I began working this job located at the Turning Stone Casino and Resort on
January 25, 2019. My co-worker whose name is Bill was helping train me around 3 weeks after I started
my job. I cannot tell you the exact date but I know it was around the eleventh of February that Bill
reached across in front of me with his left hand and grabbed a piece of paper. I was standing to his right
side of him and when he pulled his hand back across me, he put his hand across my chest. ] know that
this was no accident. | said really Bill? And he said excuse me and still slid his hand across my chest.
This made me very uncomfortable. The whole time I have worked at this job, Bill has been very
negative and disrespectful towards me. | don’t know why. He acts like he don’t want me on the job.

On February 20, 2019 I was working in the Cash Room Drop Off Room located in the Bingo Office
Area. This room is a smaller room and | was in the process of turning my money in, when the room door
flung open and hit me, making me lose my balance and I begin to fall backwards. The next thing | know
Bill was behind me and when I fell against his chest, he thrust his hips into my buttocks. When he did
this I felt his private parts pushing against me. At this time I believe he was sexually excited because he
was erect. | said to him “So what's that all about???” and he replied “well that’s what you get for falling
into me”. After this occurred I felt humiliated and went to the ladies restroom where I cried.

I never reported either of these two incidents to my supervisor at the time but I did report them to
Human Resources Advisor Gretchen Delorenzo on February 22, 2019. The Oneida Indian Nation claims
to take this stuff very seriously but I feel that they did not take this seriously at all. This man has been
verbally abusive towards me and humiliated me since I began employment. Because of this, my personal
physician has taken me out of work for an unknown period of time. This is due to stress and
hypertension from my job stress. | request prosecution against Bill for his inappropriate actions in the

NOTICE (Oneida Nation Tribal Penal Code 673)

In a written notice, any person who knowingly makes a false statement which such person
does not believe to be true has committed a crime under the laws of the Oneida Indian Nation,
punishable as a Class A Misdemeanor.

 

 

 

*Affirmed under penalty of perjury this: day of: 2018
Signed: Witness:

Witness:
Time:

Page | of 2
 

a

Oneida Nation

ENTERPRISES

March 14, 2019

Lucinda Johnson
211 Kensington Place
Syracuse, NY 13210

Dear Lucinda:

We have received your request for Family Medical Leave (FML) for a serious medical condition.
At this time, your request for FML coverage is denied. The explanation for this determination is
as follows:

e You have not met the 12-month length of service requirement.

® You have not met the requirement of 1,250 hours worked in the 12 months immediately
preceding the start of the leave.

Please keep this letter as a resource and to contact me to discuss any questions. Enclosed is the
FML policy which I encourage you to review or you can find this policy located in your ONE
Employee Handbook.

Sincerely,

bhdnnnr pypidt

Shannon Spadafora

HR Employee Leave Administrator

315-361-7808 / shannon.spadafora(@)turningstone.com

 
 

Lucinda Johnson
211 Kensington Place

syracuse, NY 13210

Dear Lucinda Johnson

This is a friendly reminder that you have an appointment with;
Provider: Ouyang MD, David
Day: 04/10/19
Time: 03:30 P M.

lf you cannot make this appointment, please call our office at (315) 476-7921

at least 24 hours prior to this appointment. We would be happy to reschedule your
appointment for a more convenient time.

sincerely,

The Providers and Staff at

Syracuse Community Health Center Inc
819 South Salina Street

Syracuse, NY 13202-3527

33277
 

Division of
Human Rights

NEW YORK STATE
DIVISION OF HUMAN RIGHTS

 

 

| NEW YORK STATE DIVISION OF

HUMAN RIGHTS on the Complaint of DETERMINATION AND

ORDER OF DISMISSAL FOR

T T i
LUCINDA A. JOHNSON, LACK OF JURISDICTION

Complainant,

bi Case No.

ONEIDA NATION ENTERPRISES, LLC, 10200621

Respondent.

 

 

 

On 3/29/2019, Lucinda A. Johnson filed a verified complaint with the New York State
Division of Human Rights (“Division”) against the above-named respondent(s) pursuant to N.Y.
Exec. Law, art. 15 (“Human Rights Law”).

Pursuant to Section 297.2 of the Human Rights Law, the Division finds that it does not
have jurisdiction over the content of the complaint. The Division does not have jurisdiction over
the Respondent because the respondent business is operated by the Oneida Indian Nation. The
New York State Division of Human Rights lacks jurisdiction over the respondent because of its
sovereign immunity. The complaint is therefore ordered dismissed and the file is closed.

 
PLEASE TAKE NOTICE that any party to this proceeding may appeal this
Determination to the New York State Supreme Court in the County wherein the alleged unlawful
discriminatory practice took place by filing directly with such court a Notice of Petition and
Petition within sixty (60) days after service of this Determination. A copy of this Notice and
Petition must also be served on all parties including General Counsel, State Division of Human
Rights, One Fordham Plaza, 4th Floor, Bronx, New York 10458. DO NOT FILE THE
ORIGINAL NOTICE AND PETITION WITH THE STATE DIVISION OF HUMAN RIGHTS.

Dated: APR 1 2 2019

Rochester, New York
STATE DIVISION OF HUMAN RIGHTS

. BE.

Regional Director

 
 

vox | Division of
STATE | Human Rights

ANDREW M. CUOMO HELEN DIANE FOSTER
Governor Commissioner

April 12, 2019

Lucinda A. Johnson
211 Kensington Place
Syracuse, NY 13210

Re: Lucinda A, Johnson v, Oneida Nation Enterprises, LLC
Case No. 10200621

Dear Lucinda A. Johnson:

Your complaint was filed with the Division of Human Rights on 3/29/2019. A copy of
your complaint is enclosed.

The Division cannot proceed with an investigation, but must dismiss the complaint for
lack of jurisdiction, A copy of the Division’s dismissal is enclosed.

Very truly yours,

hel Cag
Alulia B. Day
Regional Director

Enclosures:
Complaint
Determination

 

 

One Monroe Square, 259 Monroe Avenue, Suite 308, Rochester, New York 14607
(585) 238-8250 | Facsimile (585) 445-6003 | WWW..DHR.NY.GOV
 

Lucinda Johnson
211 Kensington Place

Syracuse, NY 13210

 

Dear Lucinda Johnson

This is a friendly reminder that you have an appointment with;
Provider: Mammo Room
Day: 04/24/19
Time: 08:20 AM.

lf you cannot make this appointment, please call our office at (315) 476-7921
at least 24 hours prior to this appointment. We would be happy to reschedule your
appointment for a more convenient time.

 

Sincerely,

The Providers and Staff at

Syracuse Community Health Center Inc
819 South Salina Street

Syracuse, NY 13202-3527

33277

 
 

 

 

a

Oneida Nation

ENTERPRISES

March 21, 2019

Lucinda Johnson
211 Kensington Place
Syracuse, NY 13210

Dear Lucinda:

According to our records, you have been absent since March 11, 2019 due to your medical
condition. As stated in the letter sent on March 14, 2019, you are not eligible for a Family
Medical Leave of absence under Oneida Nation Enterprises’ Family Medical Leave policy and,
unfortunately, we can no longer maintain your active employment relationship.

This letter will serve as notice of separation from employment effective March 21, 2019. Please
see enclosed information if you would like to arrange for distribution of your 401(k) savings
from Fidelity Investments. Please return your badge, uniforms and any other company property
at your earliest convenience.

You are eligible to reapply in the future once you are medically able to return should a position
become available that you are qualified to perform with or without reasonable accommodation.

In the meantime, please contact me at (315) 361-7808 with any questions you may have.

Sincerely,

Sees Jip aha A ia

Shannon Spadafora
Human Resources
Employee Leave Administrator

 
 

te +

ONEIDA NATION ENTERPRISES, LLC - Corrective Counseling Notice

 

 

 

Employee/Badge #: Department: Shift:
Job Title: Most Recent Date of Infraction: Pe
Please indicate the action to be taken: | | Attendance | | Performance | | Misconduct

 

|] Level 1 Written To be issued for:
|) a minor performance deficiency or an infraction for which the employee has
previously received coaching or redirection. Date(s) of prior coaching:
| | Level 2 Written To be issued for (circle one):
1) arecurrence of a performance deficiency or
2) an infraction for which the employee has received at least one prior Level |] counseling or
3) an infraction serious enough by itself to warrant a Level 2 counseling.
Date(s) of prior Level 1 counseling(s):
| | Suspension
-Ofr-
| | Level 3 Final Written To be issued for (circle one):
1) arecurrence of a performance deficiency of same or similar infraction after the
employee has received Level | and/or Level 2 counseling(s) or
2) an infraction serious enough by itself to warrant a Level 3 Final Written or Suspension
counseling.
Daies of suspension:

Date(s) of prior Level 2;

 

 

Date(s) of prior suspension:

 

 

 

 

Describe Performance Deficiency/Policy Violation:

 

 

 

 

 

 

Describe what the Employee must do to correct the performance deficiency and what action will be taken in the event
of recurrence: {

 

 

 

 

 

 

Director/Manager:
Supervisor Signature Printed Name/Badge # Date Initials/Date

‘ | -
Employee Relations: .- >

~ Initials/Date
Employee Comments:

 

 

 

| understand that this Corrective Counseling Notice will be active for (1) year from the date of issuance (for all cash variances, please refer to department
cash variance policy), and any future occurrences of this nature will result in further corrective action in the progressive discipline process up to and

including termination of employment. My signature below represents that | have read and understand the above and is not necessarily an admission of
COnCUITENte.

i

 

 

Employee Signature Date

(ORIGINAL-HUMAN RESOURCES YELLOW COPY - DEPARTMENT FILE PINE COPY - EMPLOYEE

 
 

Ne SS Se

ONEIDA NATION ENTERPRISES; LLC - Corrective Counseling Notice

Employee/Badge #: Department: Shift:

 

 

Job Title: Most Recent Date of Infraction:

Please indicate the action to be taken: [-] Attendance

| | Performance [ ] Misconduct

 

[| Level 1 Written To be issued for:
1) a minor performance deficiency or an infraction for which the employee has
previously received coaching or redirection. Date(s) of prior coaching:

[ | Level 2 Written To be issued for (circle one):

I)
2)
3)

a recurrence of a performance deficiency or
an infraction for which the employee has received at least one prior Level | counseling or
an infraction serious enough by itself to warrant a Level 2 counseling.

 

 

Date(s) of prior Level 1 counseling(s):
| ] Suspension
-Or-
[| | Level 3 Final Written To be issued for (circle one):
1) arecurrence of a performance deficiency of same or similar infraction after the
employee has received Level | and/or Level 2 counseling(s) or
2) an infraction scrious enough by itself to warrant a Level 3 Final Written or Suspension
counseling.
Dates of suspension:

 

Date(s) of prior Level 2:

 

Date(s) of prior suspension:

 

 

 

Describe Performance Deficiency/Policy Violation:

 

 

 

 

 

 

 

Describe what the Employee must do to correct the performance deficiency and what action will be taken in the event
of recurrence:

 

 

 

 

 

 

Director/Manager:

 

% | -
Initials/Date

i 4 i
a| io,

ie
Initials/Date |

Supervisor Signature Printed Name/Badge # Date

   

Employee Relations:

Employee Comments:

 

 

 

 

[ understand that this Corrective Counseling Notice will be active for (1) year from the date of issuance (for all cash variances, please refer to department
cash variance policy), and any future occurrences of this nature will result in further corrective action in the progressive discipline process up to and
including termination of employment. My signature below represents that | have read and understand the above and is not necessarily an admission of
concumence.

 

 

Employee Signature Date

ORIGINAL-HUMAN RESOURCES YELLOW COPY — DEPARTMENT FILE PINK COPY - EMPLOYEE

 
